Citation Nr: 0329262	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death (claimed as the result of exposure to ionizing 
radiation).


REPRESENTATION

Appellant represented by:	James J. Wall, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
of entitlement to service connection for the veteran's cause 
of death (claimed as the result of exposure to ionizing 
radiation).

The appellant's claim had been previously denied by the Board 
in a February 1999 appellate decision.  However, the 
appellant filed a timely appeal of the Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court").  In a September 2000 decision 
the Court vacated the February 1999 Board denial and remanded 
the case to the Board for further development.  In turn, the 
Board remanded the case to the RO in June 2001 for 
evidentiary and procedural development, including to provide 
notice to the appellant of the provisions of the Veterans 
Claims Assistance of Act of 2000.  Following this development 
the claim was denied by the RO in a July 2002 rating 
decision/Supplemental Statement of the Case.  The case was 
returned to the Board in October 2002.  

In November 2002 the Board ordered additional development of 
the appellant's claim, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  The Board contacted the United States 
Environmental Protection Agency (EPA), Radiation Protection 
Division, and requested information regarding the EPA's 
standards for occupational limits for exposure of employees 
to ionizing radiation.  The EPA responded to the Board's 
inquiry in correspondence dated February 2003, stating that 
EPA workers who may be exposed to ionizing radiation above 
natural background levels in the course of their employment 
were not permitted to be exposed to greater than 5.0 rems per 
year, pursuant to federal legislation.  

In April 2003, with the above information obtained, the Board 
remanded the claim to the RO with the instructions that it 
contact VA's Chief Public Health and Environmental Hazards 
Officer of the Under Secretary of Health (CPH) and request 
that she provide further clarification of the opinion 
provided by the CPH in June 1996.  Specifically, the CPH was 
asked to provide an explanation of how the June 1996 opinion 
took into account the medical authorities cited by the 
appellant in correspondence dated February 2002, with 
specific references to Schmidt's Attorney's Dictionary of 
Medicine and Gordy-Gray, Attorney's Textbook of Medicine, 
Third Ed., sections 69.24, 69.71, 69.111.  The CPH was also 
asked to explain how the EPA standards for maximum annual 
occupational exposure to ionizing radiation applied to the 
June 1996 opinion regarding the question of whether the 
veteran's rectal cancer resulted from exposure to ionizing 
radiation in service.  In correspondence dated July 2003, the 
CPH provided the requested explanations to the Director of VA 
Compensation and Pension Service (Director).  Based upon the 
CPH's statements, the Director addressed the question of 
whether the veteran's rectal cancer resulted from exposure to 
ionizing radiation in service in correspondence dated July 
2003.  In a July 2003 RO rating decision/Supplemental 
Statement of the Case, the appellant's claim of entitlement 
to service connection for the veteran's cause of death was 
denied.  The claim was returned to the Board in August 2003 
and the appellant now continues her appeal.



REMAND

In March 2003, the appellant's attorney requested a hearing 
before a Veterans Law Judge.  The attorney stated that the 
primary question to be addressed in the hearing would be the 
veteran's exposure to radiation.  

In May 2003, the National Research Council (NRC) released a 
report concerning the methodology used to estimate radiation 
doses.  According to this report, estimates prepared by the 
Defense Threat Reduction Agency (DTRA) underestimated the 
upper bounds of doses.  As a result of this report, dose 
estimates prepared by the DTRA before May 2003 must be 
recalculated.  

In this case, DTRA prepared a dose estimate concerning the 
veteran in 2002.  For this reason,  the appellant's case must 
be remanded for the purpose of obtaining a new estimate of 
the radiation to which the veteran was exposed.  In view of 
the purpose of this remand, the appellant's request for a 
hearing will be considered after the evidentiary development 
is completed.

Pursuant to the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO should contact the DTRA and 
request that it provide a new radiation 
dose estimate of the veteran, based upon 
the history presented in his claims 
folder, which conforms to the 
recommendations of the NRC in its May 
2003 commentary regarding the DTRA's 
methodology used to estimate radiation 
doses in the upper bounds.



2.  After the above development is 
completed, the claim should be returned 
for an additional medical opinion from 
the Under Secretary for Benefits.  The 
medical opinion must be based on a 
review of all evidence of record, 
including the new radiation dose 
estimate provided by the DTRA.  The 
opinion must include a statement as to 
whether it is as at least as likely as 
not the veteran's rectal cancer resulted 
from exposure to radiation in service.  
The opinion must set forth a detailed 
rationale for this conclusion, taking 
into consideration the factors outlined 
in 38 C.F.R. § 3.311(e) (2003), listed 
below:

(1)  The probable dose, in 
terms of dose type, rate and 
duration as a factor in 
inducing the disease, taking 
into account any known 
limitations in the dosimetry 
devices employed in its 
measurement or the 
methodologies employed in its 
estimation; 

(2)  The relative sensitivity 
of the involved tissue to 
induction, by ionizing 
radiation, of the specific 
pathology; 

(3)  The veteran's gender and 
pertinent family history; 

(4)  The veteran's age at time 
of exposure; 

(5)  The time-lapse between 
exposure and onset of the 
disease; and 

(6)  The extent to which 
exposure to radiation, or 
other carcinogens, outside of 
service may have contributed 
to development of the disease.

Each of these factors should be 
discussed in detail, along with any 
studies or other scientific evidence 
submitted by the appellant.  The medical 
basis should be given for all opinions 
stated by the reviewer.

3.  The appellant's appeal should then 
be considered based on all evidence of 
record.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a Supplemental Statement 
of the Case containing notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


